Case 3:20-cv-00375 Document 1-1 Filed on 12/14/20 in TXSD Page 1 of 6




                                       +CAUSE NO.

JOSIE JUAREZ                                           §                  IN THE DISTRICT COURT
      Plaintiff,

                                                        §            GALVESTON COUNTY, TEXAS
VS.                                     ..       . ` '~
                                                       §
                                  `;         .                .. .
                                                      .•§..


 KROGER CO and KROGER TEXAS LP §
    Defendant.                 §                                              JUDICIAL DISTRICT

                        PLAINTIFF'S ORIGINAL.,PETITION

TO THE HONORABLE COURT:-

       This action is filed on behalf of JOSIE JUAREZ, Plaintiff, against KROGER CO

and KORGER TEXAS LP, Defendants. This action arises from the negligence and gross

negligence of Defendarits.     In =support ;:Qf _ Plaintlff's petition, Plaintiff submits the

following:

                             A: D.ISCOVERY CONTROL PLAN

       1.      Plaintiff intends to conduct discovery under Leve12 of Texas Rule of Civil
                   ,
Procedure 190.3 because'this:: suit:is riof governedby:Texas Rule of Civil Procedure 190.2

or 190.4.

                           B. STATEMENT REGARDING RELIEF

       2.      Pursuant to TEx. R. Civ. P. 47(B) and (c), Plaintiff states that she seeks

monetary relief more thari $.200,000': but .rio more...than $1,000,000 and the damages

sought are within the Court's jurisdict'ional limits:°'This suit is not an expedited action

under TEx. R. Civ. P. 169 because'plaintiff seeks monetary relief in excess of $100,000

for the damages she has suffered as a result of the incident made the basis of this lawsuit.




                                         EXHIBIT A
Case 3:20-cv-00375 Document 1-1 Filed on 12/14/20 in TXSD Page 2 of 6




                                              B. PARTIES

       3.      Plaintiff is Josie ' Juarez. Plairitiff` may be served by and through her

attorney of record: Benjaxriiri R:;.Roberts;;:-P252 V,estchester Street, Suite 210, Houston,

Texas 77005.

       4.      Defendant, Kroger Company, (hereinafter "Defendant"), is a corporation

and may be served with process through its registered agent of service, Corporation

Service Company d/b/a, CSC=Lawyers Incorporating Service, 211 East 7th Street, Ste.

620 Austin, Texas 78701. SERVICE::IS;REQUESTED AT THIS TIME.

       5.      Defendant, Kroger Teicas LP, `(hereinafter "Defendant"), is a corporation

and may be served with process through its °.registered agent of service, Corporation

Service Company d/b/a CSC Lawyers, Incorporating Service, 211 East 7th Street, Ste.

620 Austin, Texas 78701. SERVICE.IS REQUESTED. AT THIS TIME.

             C. REOUEST PURSUANT TO RULE 28/1VIISNOMER/ALTER EGO

       6.      To the extent that a Defendant::is: conducting business pursuant to a trade

name or assumed name, then:suit is brought against Defendant pursuant to the terms of

Rule 28 of the Texas Rules of Civi1 Procedure, and,;Plaintiff demands that, upon answer

to this petition, Defendant answer in'its correct legal name. In the event any parties are

misnamed or are not included "herein,..it `is;!:Plaintiff's. contention that such was a

"misidentification", "niisnomer" and[or such parties are/were "alter egos" of parties

named herein. Alternatively, Plaintiff :contends that such "corporate veils" should be

pierced to hold such parties properly included in the interest of justice.

                                        D. JURISDICTION . .          .




        7.     The amount in controversy,;is:within the jurisdictional limits of this Court.

                                         .,,.. .
                                   ... ,. .. ,. ..
                                          •.~


                          \                             -2-



                              •                      . ; : .,.   .
Case 3:20-cv-00375 Document 1-1 Filed on 12/14/20 in TXSD Page 3 of 6

                                                                                    __   -   _ __-   -   -   _ _ _ -   -_ _-   _ __ ___ _ _ _
 _-   -        _-   _- _ -_   _ _. , -   __   __~-   _ 1~•_   , -_ __ _ _ _._ _ -




                                                         E. VENUE

          8.         Venue is proper pursuant to Civil Practice & Remedies Code § 15.002 in

that all or a substantial part. of the acts and/or events that give rise to Plaintiff's claims

occurred in Galveston County, Texas: Iii addition; Defendants did and continues to do

business in Galveston County;:Texas...Thus, veiiue-is proper.

                                                          F. FACTS

          9.          On May 12, 2019 Plaintiff was exiting a grocery store, located at 250 S.

Egret Bay Blvd., League City, Tx. 77573; that was owned and managed by Defendants.

After coming down the handicap;:assistance ramp;''PlaintifPs walker wheel was caught in

a hole in the pavement which caused her to fall and sustain injury.

          10.        As a result of this dangerous. and hidden condition, Plaintiff suffered

injuries to her shoulder, neck, arid kriees. Defendants had actual or constructive

knowledge of the dangerous condition that posed ari unreasonable risk of harm and

proximately caused Plaintiff's injuries but failed. to take reasonable care to reduce or

eliminate this risk.

                                     G. CAUSE oF ACTION—NEGLIGENCE

          11.        Herein, Plaintiffalleges negligence against Defendants. Defendants owed

Plaintiff a legal duty. Defendants committed various acts and omissions of negligence,

which both individually and. collectively were.the proximate cause and producing causes

of the occurrence and the' injuries ;sustaiiied'by Plaintiff. Plaintiff is entitled to actual

damages (economic and non-economic), nominal damages, and exemplary damages.

Herein, Plaintiff pleads for recovery of all damages afforded to him under the law and

seeks liquidated and un-liquidated damages within the jurisdictional limits of this Court.




                                                              -3-
Case 3:20-cv-00375 Document 1-1 Filed on 12/14/20 in TXSD Page 4 of 6




        12.    Herein, Plaintiff alleges gross negligence against Defendants. Defendants

acted with malice and/or c.onscious disregard-;for,:huirian safety. The acts and omissions

of Defendants was committed with complete and reckless disregard for, and with willful,

wanton and actual conscious indifference to the rights, safety and welfare of Plaintiff.

Such conduct was reckless and/or done with an intentional state of mind. Specifically,

Defendants made repeated eonscious `decisioris; , with subjective knowledge and

awareness of the risks and hazards presented by each decision, to expose Plaintiff to

hazards and callously disregarded a culture of safety. The nature of Defendants' acts and

omissions were of such a nature as to constitute gross negligence. Such gross negligence

was a proximate cause'of the occurrence;.Plainfiff's injuries, and Plaintiff's damages.

Thus, Plaintiff is entitled to punitive andlor exemplarydamages.

                     I. THEORY OF LIABILITY—PREMISE LIABILITY

        13.    Herein, Plaintiff alleges that Defendants had actual or constructive

knowledge of condition(s). on its   premises that :posed an unreasonable risk of harm to
Plaintiff, but the Defendants tlirough its riegligence, gross negligence, intentional,

knowing, and/or reckless conduct failed to exercise reasonable care to reduce or eliminate

the risk.

        14.    On the date of the iriciderit;,:Plaintiff was an invitee of Defendants, as she

was on the premises for the beriefit of Defendants;`

        15.    Defendants, as building manager and owner of the premises at which

Plaintiff was an invitee, owed Plaintiff a duty to exercise ordinary care to protect Plaintiff

froin those risks that Defendants were :actually aware, and also to protect Plaintiff from




                                            -4-
Case 3:20-cv-00375 Document 1-1 Filed on 12/14/20 in TXSD Page 5 of 6




those risks that Defendants. should have, been. aware after reasonable inspection.

Defendants, through its agents, servants, or employees, breached its duty to Plaintiff and

was guilty of the following acts of negligence, any one of which, taken either separately

or concurrently with another, was. :a proximate cause of the Plaintiffs injury and

damages:

              •   Failure to maintain pavement;

              •   Failure to adequately warn Plaintiff of danger; and

              •   Failure to.exercise .ordinary car.e to.xeduce or eliminate the risk of the
                  hazardous condition `of the:damaged pavement.

        16.       Defendants ha.d'- actual or constructive knowledge of the premises,

specifically the hole in the pavement. This condition posed an unreasonable risk of harm.

Defendants knew or reasonab.ly should.have known of the danger. However, Defendants

failed to exercise ordinary care to.:.protect Plairitiff from the danger, by failing to

adequately warn Plaintiff of the .risk of a slip .and fall, failing to make that condition

reasonably safe, and failing to take adequate action to reduce the risk. The Defendants'

negligent, gross negligent, intentional, knowing, and/or reckless failure to use the care

warranted under the circumstances was a proximate cause of the injuries and damages to
                             ., . ..
the Plaintiff.

                        J. COMMON LAW AND STATUTORY DAMAGES

        17.       Plaintiff's damages . include all damages available under common and

statutory law, including but not limited to, actual damages, exemplary damages, court

costs, and interest. Plaintiff also seeks uriliquidated damages within the jurisdictional

limits of this court.
Case 3:20-cv-00375 Document 1-1 Filed on 12/14/20 in TXSD Page 6 of 6




                                 K. EXEMPLARY DAMAGES

        18.    Plaintiff's injury' resulted froin Defendant's gross negligence, malice, or

actual fraud, which entitles Plaintiff to exemplary damages under Texas Civil Practice &

Remedies Code section 41.003(a),

                                    L:` JURY DEMAND

        19.    Plaintiff demands`a.:jury trial and teriders the appropriate fee with this

petition.

                              M. REQUEST FOR DISCLOSURE

        20.    Plaintiff hereby requests that the Defendant disclose the information set

forth in Texas Rule of Civil Procedure 194.2 within the time prescribed by law and that

Defendant supplement such responses on an ongoing basis as soon as additional

information becomes known: ,.:

                                       :.. : PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff asks that the Court issue

citation for Defendants to appear and answer, :and that Plaintiff be awarded a judgment

against Defendant for damages;and all other-relief to which Plaintiff is entitled.

                                                      ` Respectfully submitted,

                                                        BENJAMIN ROBERTS LAW, PLLC

                                                        /s/Beniamin R. Roberts
                                                         Benjamin R. Roberts
                                                         Tx. Bar Roll No. 24068038
                                                       : ben@benjaminrobertslaw.com
                                                         5252 Westchester Street, Suite 210
                                                         Houston, Texas 77005
                                                         713-609-1898 (Telephone)
                                                         713-456-2831 (Facsimile)

                                                        ATTORNEY FOR PLAINTIFF
